Case 1:21-cv-01299-STV Document 1 Filed 05/12/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-CV-1299

JULIET (“JULIE”) GETZEL,


Plaintiff,

v.

ATS SPECIALIZED, INC., a foreign corporation;
ANDERSON TRUCKING SERVICE, INC., a/k/a ATS, INC., a foreign corporation; and
ARTHUR CARROLL III, an individual.

Defendants.


                                   NOTICE OF REMOVAL


       Defendant, Anderson Trucking Service, Inc. a/k/a ATS, Inc., by and through counsel,

Treece Alfrey Musat PC, without waiving any defenses under Rule 12 of the Federal Rules of

Civil Procedure, hereby gives notice of the removal of this civil action from the District Court,

County of Boulder, State of Colorado, to the United States District Court for the District of

Colorado pursuant to 28 U.S.C. § 1441 et seq. The grounds for removal are as follows:

       1.      On March 30, 2021, a civil action captioned, Juliet (“Julie”) Getzel v. ATS

Specialized, Inc., et al, Civil Action No. 2021CV30240, (the "State Court Action"), was filed in

the District Court of the State of Colorado, County of Boulder.

       2.      Copies of all papers filed in the state court action, which consist of the Exhibit 1 -

Complaint and Jury Demand, Exhibit 2 -Civil Case Cover Sheet, Exhibit 3 – Anderson Trucking

Service Letter, Exhibit 4 – Summons to ATS, Exhibit 5 – Summons to Anderson Trucking,
Case 1:21-cv-01299-STV Document 1 Filed 05/12/21 USDC Colorado Page 2 of 4




Exhibit 6 – Summons to Carroll, and Exhibit 7 – ATS Service Letter, are attached hereto. The

Complaint was the initial pleading setting forth the claims for relief upon which this civil action

is based, and no other proceedings have occurred in the state court action.

       3.      The state court action is one over which this Court has original diversity

jurisdiction under the provisions of 28 U.S.C. § 1332(a), and is one which may be removed to

this Court pursuant to the provisions of 28 U.S.C. § 1441 et seq. in that:

               (a) Juliet (“Julie”) Getzel (“Plaintiff”) is a resident of the state of Colorado. Ex. 1

       ¶ 1.

               (b) Defendants ATS Specialized, Inc. and Anderson Trucking Service, Inc., a/k/a

       ATS, Inc. are residents of St. Cloud, Minnesota. Ex. 1 ¶¶ 3 & 4.

               (c) Defendant Arthur Carroll III is a resident of Westlake, Louisiana. Ex. 1 ¶ 5.

       4.      Based upon the allegations pleaded in the state court action Complaint and the

Civil Case Cover Sheet, (including allegations of extensive past and future medical care

including potential future surgery and rehabilitative care, and allegations of impairment and loss

of mobility) the amount Plaintiff places in controversy in this action exceeds the sum of

$75,000.00, exclusive of interest and costs. Ex.1 ¶¶ 22-24 and Ex. 2. As a result, original

jurisdiction exists in the federal courts under 28 U.S.C. § 1332.

       5.      Removal to this District is proper under 28 U.S.C. § 1441 because it embraces the

place where the action is pending.

       6.      A copy of the state Complaint was sent to Defendant’s address in St. Cloud,

Minnesota by registered mail, through the Minnesota Secretary of State on April 8, 2021 and

received on April 13, 2021. Ex 3 and Exhibit 8 – Date Stamped Copy of Complaint as Received


                                                 2
Case 1:21-cv-01299-STV Document 1 Filed 05/12/21 USDC Colorado Page 3 of 4




by Anderson Trucking. This Notice of Removal, pursuant to 28 U.S.C. § 1446(b), is being filed

within thirty days of when defendant received a copy of the complaint.

       7.      Correct copies of the Notice of Removal with accompanying exhibits and separate

Notice to State Court of Removal of Civil Action have been served upon Plaintiff’s counsel and

filed with the clerk of the District Court of the State of Colorado, County of Boulder, in

accordance with the provisions of 28 U.S.C. § 1446(d).

       8.      In filing this notice, Defendant does not waive any defenses available to it in this

action, including objections to sufficiency of service and process.

FOR THESE REASONS, Defendant, Anderson Trucking Service, Inc. a/k/a ATS, Inc.,

respectfully gives Notice of Removal from the District Court, County of Boulder, State of

Colorado to this Court in accordance with the foregoing statutory provisions.

       Respectfully submitted this 12th day of May, 2021.



                                              /s/ Carol L. Thomson, original signature on file
                                              Reza D. Rismani
                                              Carol L. Thomson
                                              Treece Alfrey Musat P.C.
                                              633 17th Street, Suite 2200
                                              Denver, CO 80202
                                              Tele: (303) 292-2700
                                              Email: rrismani@tamlegal.com
                                              Email: cthomson@tamlegal.com
                                              Attorney for Defendant, Anderson Trucking
                                              Service, Inc.




                                                 3
Case 1:21-cv-01299-STV Document 1 Filed 05/12/21 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021 I electronically filed a copy of the forgoing with the

Clerk of the United States District Court for the District of Colorado using the CM/ECF system,

which served via email the following counsel of record:


William Babich – firm@babichlawfirm.com
Attorney for Plaintiff

Jeremy Rosenthal - jeremy@lfojr.com
Attorney for Plaintiff

Clerk of the District Court
County of Boulder
1777 6TH St.,
Boulder, Colorado 80302



                                             /s/Victoria M. Reimche
                                             Victoria M. Reimche




                                                4
